/15 SUPPLEMENT DATED NOVEMBER 4, 2015 TO THE PROSPECTUS DATED OCTOBER 1, 2015 OF FRANKLIN MULTI-ASSET REAL RETURN FUND (a series of Franklin Fund Allocator Series) The Prospectus is amended as follows: The following paragraphs are added to the “Fund Summaries” section above “Investment Goal” on page 2 and to the “Fund Details” section above “Investment Goal” on page 13: On September 17, 2015, the Board of Trustees of Franklin Fund Allocator Series, on behalf of Franklin Multi-Asset Real Return Fund (Fund), approved a proposal to terminate and liquidate the Fund. The liquidation is anticipated to occur on or about March 1, 2016 (Liquidation Date), but may be delayed if unforeseen circumstances arise. Effective at the close of market (1:00 p.m. Pacific time or close of the New York Stock Exchange, whichever is earlier) on December 10, 2015, the Fund will be closed to all new investors except as noted below.
